Citation Nr: 1118711	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-29 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the RO's June 20, 1972 rating decision which denied entitlement to service connection for bilateral progressive rod and cone degeneration of the eyes.


REPRESENTATION

Appellant represented by:	Kenneth A. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to November 1972.
This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In that decision, the RO found that there was no CUE in its June 20, 1972 rating decision which denied entitlement to service connection for bilateral progressive rod and cone degeneration of the eyes.

In May 2009, an informal hearing conference with a Decision Review Officer (DRO) was conducted with the Veteran's representative.  A report of the conference has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  In a December 2002 decision, the Board denied the Veteran's claim of CUE in the RO's June 20, 1972 rating decision which denied entitlement to service connection for bilateral progressive rod and cone degeneration of the eyes; the Board's decision was affirmed by the United States Court of Appeals for Veterans Claims (Court) in a May 2005 memorandum decision.

2.  The instant appeal involves the same allegations of CUE that were considered by the Board in its December 2002 decision and the Court in its May 2005 decision.

3.  Reconsideration of the same allegations of CUE in the RO's June 20, 1972 rating decision which denied entitlement to service connection for bilateral progressive rod and cone degeneration of the eyes is barred under the principle of res judicata and by regulation.


CONCLUSION OF LAW

The claim of CUE in the RO's June 20, 1972 rating decision which denied entitlement to service connection for bilateral progressive rod and cone degeneration of the eyes is without legal merit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Court has held that the VCAA does not apply to allegations of CUE in decisions of a VA regional office.  Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002).  Review for CUE in a prior RO decision is based on the record that existed when that decision was made.

Analysis

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A, 38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different. Id. at 44. 

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  

In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

Once there is a denial of a CUE claim, under the principle of res judicata, the same claim cannot be raised again.  See Link v. West, 12 Vet. App. 39, 44 (1998); Russell v. Principi, 3 Vet. App. 310, 315 (1992) ("[o]nce there is a final decision on the issue of 'clear and unmistakable error' because the [agency of original jurisdiction] decision was not timely appealed, or because a [Board] decision not to revise or amend was not appealed to this Court, or because this Court has rendered a decision on the issue in that particular case, that particular claim of 'clear and unmistakable error' may not be raised again."); see also Flash v. Brown, 8 Vet. App. 332, 341 (1995).  

The principle of res judicata bars refiling only as to that particular assertion of CUE; it does not prohibit a claimant from presenting another theory of CUE so long as it is separate and distinct.  Id.; Andre v. Principi, 301 F.3d. 1354, 1361 (Fed. Cir. 2002).  VA regulations do; however, bar more than one motion based on CUE in a Board decision.  Hillyard v. Shinseki, No. 08-1733 (U.S. Vet. App. Mar. 29, 2011), 2011 WL 1120096 (Vet.App.).

In an August 2000 statement (VA Form 21-4138), April 2002 notice of disagreement (NOD), and June 2002 substantive appeal (VA Form 9), the Veteran argued that there was CUE in the RO's June 20, 1972 rating decision which denied entitlement to service connection for bilateral progressive rod and cone degeneration of the eyes because the RO did not apply the presumption of soundness and improperly concluded that his eye disability pre-existed service and was not aggravated in service.  

Specifically, he argued that his April 1969 entrance examination was normal and that there was insufficient evidence that his bilateral eye disability clearly and unmistakably pre-existed service.  He further argued that even if the disability did pre-exist service, there was an increase in the disability during service in that he began to experience night blindness in service and there was no specific medical opinion that the increase was due to the normal progression of the disease. 

In a December 2002 decision, the Board denied the Veteran's claim of CUE in the RO's June 20, 1972 rating decision.  The Board noted the Veteran's contentions that his bilateral eye disability first manifested in service and that there was no evidence of progressive rod and cone degeneration in either eye prior to service.  For example, he did not have any family history of any such disability.  The Board set forth the pertinent facts regarding the history of the Veteran's eye disability and concluded that at the time of the June 1972 decision there was a sufficient basis on which to find that his progressive rod and cone degeneration had existed prior to service and that any progression of his vision problems in service were due to the natural progression of the disease.

The Board's December 2002 decision was affirmed by the Court in a May 2005 memorandum decision.

In February 2008, the Veteran again raised a claim of CUE in the RO's June 20, 1972 decision.  However, in his February 2008 claim and in subsequent statements made by the Veteran and his representative (including an April 2009 NOD, August 2009 substantive appeal, and March 2010 statement), he has not raised any allegations of CUE that are separate or distinct from those considered in the Board's December 2002 decision and the Court's May 2005 affirmance of that decision.

The Veteran has again argued that the RO incorrectly applied the presumption of soundness in the June 1972 decision in that it mistakenly concluded that the Veteran's progressive rod and cone degeneration pre-existed service and was not aggravated by service.  Specifically, he alleges that the evidence of record at the time of the RO's decision did not contain clear and unmistakable evidence that the eye disability pre-existed service and was not aggravated by service.  However, as explained above, these are the same contentions that were raised by the Veteran prior to the Board's December 2002 decision and considered and discussed in that decision and the Court's May 2005 decision.  

In the August 2009 substantive appeal, the Veteran's representative argued that in the previous claim, the Veteran contended that the RO had not "applied" the presumption of soundness, whereas in the current CUE claim the Veteran has contended that the RO did not "correctly apply" the presumption of soundness.  

However, despite the difference in how the Veteran's contentions are phrased, it is clear from his statements that the current allegations of CUE are essentially identical to those raised prior to and considered in the Board's December 2002 decision and the Court's subsequent May 2005 decision.  

In the December 2002 decision the Board specifically addressed whether the presumption of soundness was correctly applied in the RO's June 1972 decision and concluded that the evidence of record at that time supported the findings that there was clear and unmistakable evidence that the Veteran's bilateral eye disability pre-existed service and was not aggravated in service beyond the normal progression of the disease.

The Court noted in its May 2005 decision that the Veteran had argued that "the presumptions of soundness and aggravation were applied incorrectly."  The Court went on to analyze whether this was so, and upheld the Board's conclusion that there was no CUE in the Board's decision that had in turn found no CUE in the June 20, 1972 rating decision.  The Veteran has not made a motion alleging CUE in the Board decision and such motions are precluded where the Board decision has been appealed to and upheld by a court of competent jurisdiction.  38 C.F.R. § 20.1400(a)(1)-(2) (2010).  

It would be improper for the Board to review decisions of the Court, and it is without authority to do so.  See Smith (William) v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994); Duran v. Brown, 7 Vet. App. 216, 224 (1994).

Under these circumstances, the principle of res judicata bars reconsideration of the allegations of CUE made in this case.  Where, as here, the law and not the evidence is dispositive, the Veteran's claim of CUE in the RO's June 20, 1972 rating decision must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim to reverse or revise the RO's June 20, 1972 rating decision that denied entitlement to service connection for bilateral progressive rod and cone degeneration of the eyes, on the grounds of CUE, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


